 



Confidential Materials omitted and filed separately with the
Securities and Exchange Commission. Asterisks denote omissions.
 



Exhibit 10.37


               This Agreement (this “Agreement”) is made as of January 7, 2008
(the “Effective Date”), by and between Medisystems Corporation, a Washington
corporation (“MDS”), and DaVita Inc., a Delaware corporation (“DVA”). NxStage
Medical, Inc., a Delaware corporation (“NxStage”), is a party to this Agreement
solely for purposes of agreeing to the provisions of Section 11.1.
W I T N E S S E T H:
               WHEREAS, MDS produces AVF SAFETY NEEDLES, BUTTONHOLE NEEDLES AND
MEDIC-TYPE SAFETY NEEDLES (all as defined in Schedule A attached hereto and
incorporated herein by this reference) and delivers such NEEDLE PRODUCTS
(collectively, the “NEEDLE PRODUCTS”) to certain qualified distributors of MDS
(each, a “MDS CONTRACT DISTRIBUTOR”); and
               WHEREAS, DVA wishes to purchase NEEDLE PRODUCTS from such MDS
CONTRACT DISTRIBUTORS;
               NOW, THEREFORE, the parties agree as follows:

1.   Purchase Commitment.   1.1   During the Term of this Agreement, DVA shall
purchase NEEDLE PRODUCTS (as identified and defined on Schedule A) from DVA’s
chosen MDS CONTRACT DISTRIBUTOR sufficient to fulfill at least [**] percent
([**]%) of DVA’s total requirements (in each equivalents) for AVF needles and
safety or buttonhole needles (and excluding any requirements for Medic-type
safety needles) in DVA-owned facilities, including inventory needs, but not
including [**] unless and until DVA elects by [**] days written notification to
MDS, which notification shall be given by DVA upon the earlier of (X) [**] or
(Y) [**] (the “NEEDLE COMMITMENT”). The foregoing NEEDLE COMMITMENT shall go
into effect commencing upon the Effective Date of this Agreement. If during each
[**] period during the Term of this Agreement DVA [**], DVA shall [**] not so
purchased during [**] period, and, except for this provision and the terms of
sections 1.4 and 1.5 below, MDS shall not be entitled to any other damages or
remedy whatsoever. Any such payment by DVA to MDS shall be made within [**] days
of each anniversary of this Agreement.   1.2   MDS acknowledges and agrees that
DVA has not promised or committed to purchase any particular quantity of any of
the Medic Needle Products (as defined in Schedule A) or any particular
percentage of its requirements for items such as the Medic Needle Products, and
that DVA may purchase other products performing some or all of the same
functions as the Medic Needle Products. MDS has no obligation hereunder to
supply, or any liability associated with a failure to supply, Medic Needle
Products, except with respect to orders made by DVA that are consistent with any
then-current forecast for Medic Needle Products made pursuant to Section 1.4
that is accepted by MDS. The protections afforded to DVA and the obligations of
MDS under Sections 7 and 14 shall not apply to Medic Needle Products.   1.3   At
the end of each calendar year during the Term, upon at least [**] business days
notice to DVA, MDS shall have the right to audit DVA’s compliance with the
NEEDLE

1



--------------------------------------------------------------------------------



 



    COMMITMENT, at its sole cost and expense during normal business hours and so
as not to interfere with the business of DVA. In the event that MDS’ audit
demonstrates that DVA failed to comply with the NEEDLE COMMITMENT during such
calendar year, MDS shall deliver a written notice (an “Objection Notice”) to DVA
setting forth, in reasonable detail, any and all items of disagreement related
to DVA’s compliance with the NEEDLE COMMITMENT. MDS and DVA will use
commercially reasonable efforts to resolve any disagreements relating to DVA’s
compliance with the NEEDLE COMMITMENT, but if they do not obtain a final
resolution within [**] days after DVA has received the Objection Notice, then
either MDS or DVA may refer the items in dispute to a nationally recognized firm
of independent public accountants as to which MDS and DVA mutually agree (the
“Firm”), to resolve any remaining disagreements. MDS and DVA will direct the
Firm to render a determination within [**] days of its retention, and MDS and
DVA and their respective agents will cooperate with the Firm during its
engagement. The determination of the Firm will be conclusive and binding upon
MDS and DVA. The Firm shall enter into a confidentiality agreement acceptable to
DVA. The fees and expenses of the Firm shall be paid by the non-prevailing
party. If the determination of the Firm indicates that DVA has not met its
NEEDLE COMMITMENT, DVA shall pay MDS liquidated damages as set forth in
Section 1.1.

1.4   At least [**] days prior to the beginning of each [**], DVA shall provide
MDS with a forecast on a code by code basis of its anticipated NEEDLE PRODUCTS
requirements for such [**] (the “[**] Forecast”). DVA will use its best
commercially reasonable efforts to make the [**] Forecast as accurate as
possible and MDS shall use its best commercially reasonable efforts to fulfill
the NEEDLE PRODUCT requirements in such [**] Forecast. Upon receipt of the [**]
Forecast, MDS shall have [**] business days to determine if it can fulfill DVA’s
forecast of its anticipated NEEDLE PRODUCTS requirements for the applicable [**]
and in the event MDS determines that it shall not be able to satisfy the
requirements set forth in such [**] Forecast, it shall notify DVA in writing
within [**] days of such determination. DVA agrees that MDS shall have no
obligation to supply, and no liability for any failure to supply hereunder,
including as set forth in Section 7 herein, and DVA shall have none of the
rights and protections afforded under Section 7 herein in connection with,
orders for NEEDLE PRODUCTS that reflect, individually by code or in the
aggregate, more than a (a) [**]% increase in quantities (measured on a [**]
basis) over the prior [**] orders (orders prior to the Effective Date shall be
considered in these calculations, as necessary), or (b) a [**]% increase in
quantities (measured on a [**] basis) over the prior [**] orders (orders prior
to the Effective Date shall be considered in these calculations, as necessary).
  1.5   MDS acknowledges and agrees that, commencing on the Effective Date,
DVA’s NEEDLE COMMITMENT may be adjusted, according to the procedure set forth
below, in the event a functionally equivalent new AVF or buttonhole needle
product is introduced by a third party following the Effective Date which is
superior in terms of offering

2



--------------------------------------------------------------------------------



 



    [**] (a “Materially Improved Product”). In the event DVA, in good faith,
believes that a Materially Improved Product has been introduced, which DVA would
like to purchase as an alternative to the AVF NEEDLES or BUTTONHOLE NEEDLES
purchased hereunder, DVA shall deliver written notice thereof to MDS,
identifying the product alleged to be a Materially Improved Product and
including an explanation of the basis for the belief that such product is a
Materially Improved Product, which explanation shall include a description of
the actual and documented [**] either (A) experienced and reported by DVA
dialysis clinics using such alleged “Materially Improved Product”, or
(b) published in an independent, well-respected, peer reviewed, medical,
scientific, or technology journal. MDS shall have [**] days to respond to such
notice, and its response (the “MDS Response”) shall indicate whether or not MDS
agrees that such product is a Materially Improved Product, and articulates in
reasonable detail its reasons therefore. If MDS agrees with DVA that the product
is a Materially Improved Product, DVA may purchase such Materially Improved
Product, MDS shall have the right to terminate this Agreement, effective upon
delivering notice to DVA, and until such time as such notice is given, if any,
DVA’s NEEDLE COMMITMENT hereunder shall be adjusted, such that DVA’s purchases
of such Materially Improved Product shall be excluded from DVA’S NEEDLE
COMMITMENT. If MDS, in good faith, disagrees with DVA that the product is a
Materially Improved Product, within [**] days of receipt of written notice of
MDS’ disagreement, DVA shall refer the matter to a medical advisory board
(“Medical Advisory Board”, as such term is defined below) for determination of
whether the alleged Materially Improved Product meets the definition of a
Materially Improved Product set forth herein. The Medical Advisory Board shall
be composed of [**]. Each party shall designate [**]. The Medical Advisory Board
shall have [**] days from the date of the referral, during which period each
Medical Advisory Board member shall refrain from ex parte communications with
each other individual member, to make a decision, which shall be by the majority
of the members. The Medical Advisory Board’s determination shall be final,
conclusive and binding on the parties. If the Medical Advisory Board agrees with
DVA that such product is a Materially Improved Product, then DVA may purchase
such Materially Improved Product, MDS shall have the right to terminate this
Agreement, effective upon delivering notice to DVA, and until such time as such
notice is given, if any, DVA’s NEEDLE COMMITMENT hereunder shall be adjusted,
such that DVA’s purchases of such Materially Improved Product shall be excluded
from DVA’S NEEDLE COMMITMENT. If the Medical Advisory Board disagrees with DVA
that such product is a Materially Improved Product, DVA shall continue to abide
by the DVA NEEDLE COMMITMENT as set forth herein.

2.   Price Guarantee.   2.1   From and after the Effective Date and throughout
the Term of this Agreement, MDS shall make the NEEDLE PRODUCTS purchased by
DVA’s chosen MDS CONTRACT

3



--------------------------------------------------------------------------------



 



    DISTRIBUTOR and further sold to DVA, available at the EFFECTIVE PRICES as
set forth in Schedule B hereto for DVA’s purchases, provided that DVA complies
with its NEEDLE COMMITMENT. Prices [**]. Such EFFECTIVE PRICES do not reflect
any MDS CONTRACT DISTRIBUTOR markup to DVA.

2.2   From and after the Effective Date and throughout the Term, the EFFECTIVE
PRICES for AVF and BUTTONHOLE NEEDLE PRODUCTS to DVA’s chosen MDS CONTRACT
DISTRIBUTOR for DVA’s relevant commitment shall be [**] (taking into
consideration [**].   2.3   MDS covenants and agrees that DVA shall not be
liable for any taxes, including without limitation, any excise, gross receipts,
gross earnings, gross value, property, income taxes measured on MDS’ income, or
other taxes, other than taxes or charges levied or assessed on or with respect
to the acquisition, possession, or use of NEEDLE PRODUCTS.   2.4   If at any
time during the Term, MDS elects to make other packaging sizes of any of the
NEEDLE PRODUCTS available, the prices at which MDS makes such other sizes of the
NEEDLE PRODUCTS available to DVA shall not exceed, on a proportional basis, the
EFFECTIVE PRICES set forth on Schedule B.   3.   NEEDLE PRODUCTS Not for Resale.
      All NEEDLE PRODUCTS sold by any MDS CONTRACT DISTRIBUTOR to DVA pursuant
to this Agreement are exclusively for use in DVA-owned or managed facilities and
for the home patients thereof. DVA may not distribute, redistribute, resell, or
otherwise transfer to any other third party any NEEDLE PRODUCTS purchased under
this Agreement.   4.   Delivery Requirements.   4.1   Repeat orders for NEEDLE
PRODUCTS shall be accepted for delivery to DVA’s chosen MDS CONTRACT DISTRIBUTOR
pursuant to the contractual provisions of the governing agreement between MDS
and DVA’s chosen MDS CONTRACT DISTRIBUTOR.   4.2   MDS agrees that it will
fulfill all MDS CONTRACT DISTRIBUTOR orders on a timely basis pursuant to its
contractual arrangements with such MDS CONTRACT DISTRIBUTOR.   4.3   On or prior
to the EFFECTIVE DATE, DVA shall elect by written notice to MDS a MDS CONTRACT
DISTRIBUTOR from among those set forth on Schedule C. Any DVA change in its
chosen MDS CONTRACT DISTRIBUTOR, as listed in Schedule C, for the NEEDLE
PRODUCTS shall require written notice to MDS at least [**] days prior to DVA
placing purchase orders for NEEDLE PRODUCTS to such newly chosen MDS CONTRACT
DISTRIBUTOR provided, however, that such newly chosen MDS CONTRACT DISTRIBUTOR
has a continuing contractual relationship throughout the Term of this Agreement,
and provided, further that MDS shall exercise its best commercially reasonable
efforts to effectuate such change on fewer than [**] days notice.

4



--------------------------------------------------------------------------------



 



    MDS shall provide at least [**] days written notice to DVA prior to the
termination of the relationship between MDS and any of the MDS CONTRACT
DISTRIBUTORS listed on Schedule C; provided that MDS shall have no liability for
failing to provide such notice in the event such termination is initiated by the
CONTRACT DISTRIBUTOR and is unexpected by MDS. DVA shall inform MDS in writing
within [**] business days of receipt of MDS’ notice of whether it wishes to
continue to purchase NEEDLE PRODUCTS from such CONTRACT DISTRIBUTOR. Prior to
the termination of the relationship with the CONTRACT DISTRIBUTOR, MDS shall, in
its sole discretion, elect to do one or more of the following: (a) work in good
faith to negotiate an extension of its relationship with such CONTRACT
DISTRIBUTOR; provided that MDS shall have no obligation to agree to such an
extension unless it is on terms no less favorable to MDS, as determined within
the sole and reasonable discretion of MDS, than those terms that govern its
existing relationship with the CONTRACT DISTRIBUTOR, including without
limitation, terms governing exclusive representation, if applicable, (b) make
arrangements to provide NEEDLE PRODUCTS to DVA directly or through an
alternative distributor mutually acceptable to DVA and MDS at the same net price
(defined to mean the price paid by DVA to the CONTRACT DISTRIBUTOR for the
NEEDLE PRODUCTS, on a code by code basis and under the same shipping terms) and
using an EDI ordering interface, or (c) agree to continue to ship to DVA’s
CONTRACT DISTRIBUTOR following the termination of the relationship, provided
such CONTRACT DISTRIBUTOR agrees that NEEDLE PRODUCTS shipped following the
termination of the relationship shall be exclusively for sale to DVA.   5.  
Terms and Termination.   5.1   Except as otherwise provided herein, unless
earlier terminated pursuant to this Section 5, this Agreement shall be for a
Term beginning on the Effective Date and ending five (5) years thereafter (the
“Initial Term”). If, upon the expiration of the Initial Term, (a) the parties
have not negotiated (i) a new agreement relating to the subject matter hereof,
or (ii) an extension of this Agreement, and (b) any of the NEEDLE PRODUCTS
continue to be ordered and delivered between the parties, this Agreement shall
continue on a month to month basis with respect to such NEEDLE PRODUCTS that
continue to be ordered and delivered, upon the same terms that were in effect
prior to such expiration, including without limitation, terms relating to the
NEEDLE COMMITMENT, until either party provides sixty (60) days prior written
notice of termination (the Initial Term, together with any such extension, and
hereinafter collectively referred to as the “Term”).   5.2   The following shall
constitute a termination default (‘Termination Default”) hereunder:

(a) Substantial breach of the terms of this Agreement, which breach is not
cured, corrected or otherwise resolved within [**] days after written notice by
the non-breaching party (setting forth the particulars of the alleged breach) to
the breaching party; or
(b) the delivery of one or more types (product codes) of NEEDLE PRODUCTS
(i) which are defective and (ii) (A) which materially interfere with the conduct
of normal operations at one or more of DVA’s facilities or (B) which adversely
affect the ability to

5



--------------------------------------------------------------------------------



 



treat patients at one or more of DVA’s facilities, in either case, for more than
[**] consecutive days without replacement of such defective products; or
(c) (i) the institution by or against a party or its assets of insolvency,
receivership or bankruptcy proceedings or any other material proceedings for the
settlement of such party’s debts, (ii) a party’s making a general assignment for
the benefit of its creditors, or (iii) a party’s dissolution.

5.3   Upon the occurrence of a Termination Default hereunder, and only upon such
occurrence, the non-defaulting party may terminate this Agreement immediately
upon written notice to the defaulting party. Termination of this Agreement shall
not relieve either party of obligations incurred prior to the effective date of
termination, including without limitation obligations of payment of monies or
credits owed at the time of such termination. The provisions of this Section 5
and of Sections 8 (Warranties), l0 (Confidentiality), 11 (Indemnification and
Insurance), 18.4 (Choice of law), and any other provision the context of which
shows the parties intended it to survive, shall survive any expiration or
termination of this Agreement.   5.4   Upon any termination or expiration of
this Agreement, MDS shall fulfill all orders previously placed to MDS by DVA’s
chosen MDS CONTRACT DISTRIBUTOR, pursuant to orders placed by DVA, that are in
accordance with the provisions of the MDS agreement with such MDS CONTRACT
DISTRIBUTOR and the terms hereof.   6.   Force Majeure.       Unless otherwise
stated herein, all obligations of either party hereto shall be excused to the
extent and for the period of time necessitated by the occurrence of any act of
God, fire, casualty, flood, war, failure of public utilities, injunction,
accident, epidemic, riot, insurrection, strikes, lockouts or other labor
problems, delays in the delivery of raw materials, parts or completed
merchandise by the supplier thereof, or any other circumstances beyond the
reasonable control of the party asserting it (and not caused by the negligence
of the non-performing party), which prevents or delays the performance by such
party of any of its obligations under this Agreement. However, if any such
circumstances persist for longer than sixty (60) days, the unaffected party may
terminate this Agreement effective at the end of such sixty (60)-day period.  
7.   Failure to Supply.       In the event MDS cannot supply or does not deliver
any NEEDLE PRODUCT(S) (whether as a result of force majeure or otherwise) within
and for the time period pursuant to the agreement between MDS and DVA’s chosen
MDS CONTRACT DISTRIBUTOR, MDS agrees that it shall give notice as promptly as is
practicable under the circumstances to DVA, unless an order of a regulatory
agency or other action arising out of patient safety concerns requires the
giving of shorter notice. In the event MDS is unable to fulfill MDS CONTRACT
DISTRIBUTOR’S contractually placed orders within the provisions of such
agreement at any time during the Term of this Agreement, other than by action of
the FDA, DVA’s chosen MDS CONTRACT DISTRIBUTOR shall be

6



--------------------------------------------------------------------------------



 



    entitled, at a minimum, to have the same proportion of its purchase orders
fulfilled at all times as other purchasers of the NEEDLE PRODUCTS and, upon
written request, MDS shall provide written assurances of same to DVA and its
chosen MDS CONTRACT DISTRIBUTOR. In addition, in such circumstances, (a) any
purchases of other codes of MDS needles or other manufacturers’ products by DVA
shall count as NEEDLE PRODUCT unit purchases for purposes of the NEEDLE
COMMITMENT and (b) MDS has the right to offer to DVA substitute needle products
at effective pricing no greater than as listed on Schedule B; and (c) if the
failure to supply was not the result of force majeure [**], then MDS shall [**]
and what DVA [**], but in no case shall MDS be liable for payment to DVA of such
difference in excess of $[**] per AVF or Buttonhole needle; and provided further
that DVA shall not be entitled to any other damages or remedy whatsoever in
connection with any failure to supply. Notwithstanding the foregoing, if MDS’
failure to supply NEEDLE PRODUCTS persists for longer than sixty (60) days and
MDS is unable to provide reasonably acceptable alternative NEEDLE PRODUCTS, DVA
may terminate this Agreement effective at the end of such sixty (60) day period.

8.   Warranties.       Each party represents and warrants to the other that
(a) this Agreement has been duly authorized, executed and delivered by it,
(b) this Agreement constitutes a valid, legal, and binding agreement enforceable
against it in accordance with its terms, (c) the execution, delivery and
performance of this Agreement, and the consummation of the transactions
contemplated hereby, does not (i) conflict with, contravene or result in a
breach of any statute, law, rule, regulation, ordinance, order, writ,
injunction, judgment, decree of any court or governmental authority or of any
arbitration award to which such party is a party or by which any of the
properties or assets of such party are or may be bound, or (ii) conflict with,
contravene, or violate any provisions of such party’s certificate of
incorporation or other organizational documents or any agreement, understanding
or arrangement to which such party is a party or by which any of the properties
or assets of such party are or may be bound, and (d) it is not currently
(i) named on any of the following lists (X) HHS/OIG List of Excluded
Individuals/Entities, (Y) GSA List of Parties Excluded from Federal Programs, or
(Z) OFAC “SDN and Blocked Individuals” or (ii) under investigation or otherwise
aware of any circumstances that would result in such party being excluded from
participation in any federal heath care program, as defined under 42 U.S.C.§
1320a-7b(f). MDS represents and warrants that it has all rights, licenses,
permits and consents necessary to sell the NEEDLE PRODUCTS to DVA’s chosen MDS
CONTRACT DISTRIBUTOR and to perform its obligations hereunder, and that it shall
at all times comply in all material respects with all federal, state and local
laws and regulations applicable to its business and its performance of its
obligations under this Agreement. MDS warrants that the use by DVA of the NEEDLE
PRODUCTS for their intended use shall not infringe upon any ownership rights of
any other person or upon any patent, copyright, trademark, or other intellectual
property or proprietary right or trade secret of any third party. MDS warrants
that it will convey to DVA’s chosen MDS CONTRACT DISTRIBUTORS good and
marketable title to the NEEDLE PRODUCTS. MDS further covenants and agrees that
no NEEDLE PRODUCT delivered hereunder to DVA’s chosen MDS CONTRACT DISTRIBUTOR
is

7



--------------------------------------------------------------------------------



 



    or will be adulterated or misbranded within the meaning of the Federal Food,
Drug and Cosmetic Act, as amended, or within the meaning of any applicable state
or municipal law, or is or will be a product which may not be introduced into
interstate commerce. MDS further warrants that the NEEDLE PRODUCTS purchased
pursuant to this Agreement (a) shall be manufactured in accordance with their
packaging; (b) are and shall be manufactured, handled, stored and transported by
MDS in accordance with all applicable United States, state and local laws and
regulations pertaining thereto, including without limitation, the Federal Food,
Drug, and Cosmetic Act and implementing regulations and United States Food and
Drug Administration (“FDA”)-approved Good Manufacturing Practices, and meet all
specifications for effectiveness, safety and reliability as required by the FDA,
and (c) when used in accordance with the directions on the labeling, are and
shall be fit for the purposes and indications described in the labeling. MDS
further warrants that the NEEDLE PRODUCTS are in compliance with all applicable
federal laws and regulations and is not aware of any state or local law or
regulation that would prohibit the use of the NEEDLE PRODUCTS. MDS warrants that
all NEEDLE PRODUCTS sold to a MDS CONTRACT DISTRIBUTOR in accordance with this
agreement will be of the kind and quantity specified from time to time herein,
will conform to the relevant samples or models previously delivered to DVA and
will conform to their specifications and will be free of defects in materials or
workmanship. If any of the NEEDLE PRODUCTS are used, stored or shipped by DVA
other than in accordance with MDS labeling, the product warranties shall be void
and of no effect. There are no other expressed or implied warranties.

9.   Product Addition.       Any products other than those set forth on
Schedule A may be included under the terms hereof, but only upon the mutual,
written agreement of the parties. Prices for such products shall be negotiated
by the parties in good faith and the agreed prices shall be confirmed in writing
and made a part of this Agreement.   10.   Confidentiality.       Both MDS and
DVA agree that this Agreement (including all Schedules) represents and contains
confidential information which shall not be disclosed to any third party, or
otherwise made public, without prior written authorization of the other party,
except where it is required by law or pursuant to subpoena or court or
administrative order, and then only upon prior written notification to the other
party giving such party an adequate opportunity to take whatever steps it deems
necessary to prevent, limit the scope of or contest the disclosure. Neither
party shall make any public announcement (including, without limitation, any
press release or other similar announcement) of the matters described in this
Agreement without the express prior written consent of the other party. Each
party agrees not to use, release, publish or distribute any materials or
information (including but not limited to advertising and promotional materials)
containing the names, tradenames, or trademarks of the other party without the
express prior written consent of such other party. Each party and its agents
shall keep confidential and shall hold in trust for the sole benefit of the
other, and not disclose or use except in connection with the performance of its
obligations hereunder, any and all trade secrets and other

8



--------------------------------------------------------------------------------



 



    proprietary and confidential information regarding the other’s business,
customers, financial condition, practices or procedures (including business and
clinical practices and protocols and patient information), whether disclosed by
the other or discovered by it. Any breach of these provisions would cause
irreparable harm to the other party, and each party agrees that it will not
interpose the lack of such irreparable harm in any action to enforce these
obligations. Each party agrees to require each of its subcontractors or agents
hereunder to provide reasonable assurance that such subcontractor or agent will
comply with the terms hereof, and any breach of this provision by any such
subcontractor or agent shall be deemed a breach of this Agreement by the
respective party hereto. The parties agree that nothing contained herein shall
prevent any party from making any disclosures required under the Securities
Exchange Act of 1934, as amended, or the Securities Act of 1933, as amended, or
under the rules and regulations of any national securities exchange on which
such party’s shares of capital stock are listed; provided, however, that if this
Agreement is required to be publicly filed, the party obligated to file shall
endeavor in good faith to obtain the consent of the other party hereto with
respect to the form of the document to be filed and a request for confidential
treatment of all sensitive business terms contained herein.

11.   Indemnification and Insurance.   11.1   MDS agrees to defend, indemnify
and hold harmless DVA, its affiliates, successors, assigns, directors, officers,
agents and employees (“DVA Indemnitees”) from and against any and all
liabilities, demands, losses, damages, and/or expenses (including costs,
expenses, fines, amounts paid in settlements or judgments, reasonable attorneys’
fees, witnesses’ fees, investigation expenses, and, expenses incident thereto)
(collectively referred to as “Damages”) that DVA Indemnitees may suffer
resulting from: (i) any claim, lawsuit, investigation, proceeding, regulatory
action, or other cause of action (or threats thereof), to the extent arising out
of (A) any defect in the design or manufacture of any NEEDLE PRODUCT, or (B) the
negligence or willful misconduct of MDS, its employees, agents, or contractors,
including, in each instance, but not limited to claims for property damage, loss
of life, and bodily injury (a “PROCEEDING”), or (ii) the breach by MDS of any
warranty, representation or covenant contained in this Agreement or in materials
furnished by MDS for DVA’s use. Notwithstanding the foregoing, in no event shall
MDS have an obligation to defend, indemnify or hold DVA harmless hereunder to
the extent any such Damages were caused by the negligence or willful misconduct
of DVA, its employees, agents or contractors. NxStage hereby guarantees the
performance of MDS’ obligations as set forth in this Section 11.1.   11.2   DVA
agrees to defend, indemnify, and hold harmless MDS, its affiliates, successors,
assigns, directors, officers, agents and employees (“MDS Indemnitees”) from and
against any and all Damages that MDS Indemnitees may suffer resulting from:
(i) any claim, lawsuit, investigation, proceeding, or other cause of action (or
threats thereof), to the extent arising out of the negligence or willful
misconduct of DVA, its employees, agents, or contractors, including but not
limited to claims for property damage, loss of life, and bodily injury (a
“PROCEEDING”), or (ii) the breach by DVA of any warranty, representation or
covenant contained in this Agreement or in materials furnished by DVA for MDS’s
use. Notwithstanding the foregoing, in no event shall DVA have an

9



--------------------------------------------------------------------------------



 



    obligation to defend, indemnify or hold MDS harmless hereunder to the extent
any such Damages were caused by the negligence or willful misconduct of MDS, its
employees, agents or contractors.   11.3   If any PROCEEDING referred to in
Sections 11.1 or 11.2 is brought against either party, the party seeking
indemnification shall give prompt notice to the other party of the commencement
of such PROCEEDING. Following receipt of such notice the indemnifying party
shall have the option to assume the defense of such PROCEEDING with counsel
reasonably satisfactory to the indemnified party. After notice to the
indemnified party from the indemnifying party of its election to assume the
defense of such PROCEEDING, the indemnifying party will not, as long as it
diligently conducts such defense, be liable to the indemnified party under this
Section 11 for any fees of other counsel or any other expenses with respect to
the defense of such PROCEEDING. If the indemnifying party does not assume
defense of such PROCEEDING, the indemnified party shall have the right,
following notice to the indemnifying party, to assume the defense of such
PROCEEDING and the indemnifying party shall reimburse the indemnified party for
any expenses reasonably incurred by the indemnified party in connection with the
investigation and defense thereof. In no event shall either of MDS or DVA be
bound by a compromise or settlement of a PROCEEDING without such party’s prior
written consent, which shall not be unreasonably withheld.   11.4   MDS agrees
that it shall secure and maintain in full force and effect throughout the term
of this Agreement (and following termination, to cover any claims arising from
this Agreement) commercial general liability insurance, which includes
contractual liability coverage, product liability and workers’ compensation
insurance, with a limit of liability of $5,000,000. Any limits on MDS’ insurance
coverage shall not be construed to create a limit on its liability with respect
to its obligations hereunder. DVA shall be named as an additional insured on
vendor’s endorsement for product liability insurance. Such policies shall
provide at least thirty (30) days prior written notice to DVA of the
cancellation, non-renewal or substantial modification thereof. MDS shall supply
certificates of insurance to DVA upon request.   12.   Training.       Pursuant
to Section 16 below, MDS shall provide qualified clinical personnel to deliver
commercially reasonable educational and in-service programs and materials, at
[**] cost or expense, to DVA’s corporate personnel at DVA’s facilities located
throughout the United States. The educational and in-service materials and
programs shall include hands-on training sessions, written literature, videos
and/or CD-ROMS, as well as unlimited telephone support services which shall be
staffed by qualified personnel available during regular business hours 5 days
per week.   13.   Monitoring Product Quality.       MDS shall inform DVA in
writing within [**] of MDS’ receipt of a product complaint from DVA
acknowledging an initiation of an investigation into the complaint. MDS shall
provide to DVA a written update when the complaint sample has been received and

10



--------------------------------------------------------------------------------



 



    sent to the factory. Within [**] days, MDS shall notify DVA of the status of
such complaint, if not already previously notified by MDS. MDS will make best
reasonable efforts to conclude all complaints within [**] days. At the
conclusion of the complaint, MDS shall provide a thorough and formal written
assessment to DVA’s Vice President, Clinical Operations.

14.   Recall. In the event MDS believes in its reasonable discretion that it may
be necessary to conduct a recall, field correction, market withdrawal, stock
recovery, or other similar action with respect to any of the NEEDLE PRODUCTS (a
“Recall”), MDS shall promptly notify DVA thereof, and shall consult with DVA
regarding how to implement the Recall at DVA facilities. The parties agree that
the final decision as to the control and handling of any Recall shall be in MDS’
sole discretion. DVA shall have the right to take any and all actions it
determines necessary to comply with applicable legal requirements relating to
the Recall of NEEDLE PRODUCTS at its facilities, in its sole and absolute
discretion. DVA shall provide all reasonable assistance requested by MDS in
connection with a Recall. If a Recall arises as a result of the manufacture of
any of the NEEDLE PRODUCTS or MDS’ breach of its express representations,
warranties, or covenants hereunder, MDS shall reimburse DVA for [**] or the
price [**], but in no case shall MDS be liable for payment to DVA in excess of
the [**] paid by DVA to the MDS CONTRACT DISTRIBUTOR for the recalled products
plus $[**] per AVF or Buttonhole needle), and all out-of-pocket expenses
incurred by DVA in connection with packaging and shipping recalled product back
to MDS. If a Recall arises as a result of DVA’s acts or omissions in the
handling of such NEEDLE PRODUCT other than in accordance with manufacturer
recommendations and requirements, the reasonable and necessary costs of the
Recall shall be borne by DVA. DVA and MDS (or DVA’s MDS CONTRACT DISTRIBUTOR)
shall maintain records of all sales of the NEEDLE PRODUCTS and customers
sufficient to adequately administer a Recall for the period required by
applicable legal requirements. In the event of a Recall, MDS shall endeavor in
good faith to share with DVA any statement to the press concerning the Recall
prior to releasing such statement, and shall consider in good faith any comments
thereto proposed by DVA, it being understood that MDS shall have sole discretion
with respect to the content of any such releases.   15.   Compliance Policies.
DVA has delivered to MDS a copy of the following vendor relations policies and
procedures currently in effect: (a) Vendor Training Policy 3-03-91; and
(b) Vendor Access to Patients and Patient Information 3-03-90. During the Term,
MDS shall endeavor in good faith to abide by these policies and procedures;
provided that MDS may conduct in-services and training at DVA facilities without
a BAA (as defined in Vendor Training Policy 3-03-91) (as permitted by the table
set forth in Vendor Access to Patients and Patient Information Policy 3-03-90).
DVA may from time to time throughout the Term adopt additional policies and
procedures applicable to all of its vendors or amend the policies and procedures
referenced in the first sentence of this paragraph. MDS shall in good faith
consider all such additional policies and procedures and amendments thereto, and
endeavor in good faith to abide by the same; provided that no new policies and
procedures or amendments thereto shall be binding on MDS until MDS has received
at least [**] days prior written notice thereof. Notwithstanding any of the
foregoing, MDS shall have no obligation to abide by DVA vendor policies and
procedures that (a) are in conflict with any of the other terms of this
Agreement, (b)

11



--------------------------------------------------------------------------------



 



    would materially alter the business relationship between the parties that
existed either prior to the Effective Date or upon the effective date of the
policy and procedure or amendment thereto, or (c) are not applicable to all
other medical device and pharmaceutical vendors of DVA. DVA agrees that any
breach by MDS’ agents, representatives or employees of any DVA vendor policy and
procedure shall not constitute a breach of the terms hereof or any other
agreement between the parties. DVA shall, however, provide notice to MDS of any
breach thereof, and MDS shall take appropriate corrective action relating
thereto, up to and including termination of the agent, representative or
employee. Upon a breach by any MDS agent, representative or employee, DVA can
immediately terminate access to a DVA facility or all DVA facilities by such MDS
agent, representative or employee.   16.   Access to Sites; Approval of
Materials. MDS agrees that it may from time to time provide certain standard
good product support services with respect to the NEEDLE PRODUCTS (the
“Services”), at no additional cost or charge, but only to the extent that such
Services can be accomplished without using any Individually Identifiable Health
Information (as such term is defined in the Health Insurance Portability and
Accountability Act of 1996, as amended, codified at 45 C.F.R. parts 160 and
164). Any such Services shall be limited to those set forth in Schedule D
attached hereto. MDS acknowledges, agrees and understands that MDS’ agents,
representatives or employees[**], MDS’ agents, representatives and employees
shall have access to DVA facilities, consistent with the provisions of
Section 15 hereof. MDS agrees to furnish such Services only in cooperation with
DVA, in a manner consistent with DVA’s vendor policies and procedures
(consistent with, and as the same may be limited by, the terms of Section 15
hereof), and in accordance with the terms otherwise set forth in this Agreement.
The provision by MDS of the Services is not contingent on the purchase of or use
by DVA of any MDS product or service, and the parties agree that they are not
under any obligation to solicit, refer or solicit referrals of patients for the
other parties. No party will receive any benefit of any kind for making any
referrals, nor suffer any detriment for not making such referrals. MDS further
agrees that it shall at all times comply with all applicable laws and
regulations regarding product promotion and health information privacy, and that
it shall provide its agents, employees and representatives with training
regarding product promotion, patient privacy and confidentiality, including with
respect to such party’s obligations under this Agreement. MDS understands and
agrees that [**].   17.   Corporate Integrity Agreement. The parties, as
applicable, hereby acknowledge and agree as follows:

(a) MDS acknowledges that DVA Renal Healthcare, Inc. (“DVA Healthcare”), a
subsidiary of DVA, is under a Corporate Integrity Agreement (the “CIA”) with the
Office of the Inspector General of the Federal Department of Health and Human
Services, and that such CIA imposes various reporting and operational compliance
related obligations on DVA Healthcare. To the extent not otherwise set forth
herein, MDS agrees to cooperate with DVA Healthcare in compliance with the
requirements of such CIA, as such requirements may apply to the performance of
MDS’ obligations under this Agreement.

12



--------------------------------------------------------------------------------



 



(b) MDS hereby certifies that it will comply with the terms of DVA Healthcare’s
Corporate Compliance Program, including any training required to be provided
thereunder by DVA Healthcare to employees and certain contractors, and DVA
Healthcare’s Compliance Critical Concepts and policies and procedures related to
compliance with 42 U.S.C. § 1320a-7b(b) (the “Anti-Kickback Statute”), a copy of
each of which will be provided to MDS, in each case as applicable to the
performance of MDS’ obligations under this Agreement.
(c) MDS and DVA (on behalf of DVA Healthcare) agree and certify that this
Agreement is not intended to generate referrals for services or supplies for
which payment may be made in whole or in part under any federal health care
program.
(d) MDS certifies that it will abide by the terms of the Anti-Kickback Statute
in connection with the performance of any of its obligations under this
Agreement.

18.   Miscellaneous.   18.1   DVA acknowledges that the NEEDLE PRODUCTS are
intended for use only by qualified medical personnel fully trained in their use
and who are under the direction of a licensed physician and have the
Instructions for Use (provided within each unit of sale) readily available.  
18.2   This Agreement contains the entire agreement between MDS and DVA with
respect to NEEDLE PRODUCTS and supercedes all prior understandings or agreements
of the parties, whether written or oral, with respect to the subject matter
hereof. No modification of, nor amendment to, this Agreement shall be effective
unless in writing and signed by MDS and DVA. The Schedules attached are
incorporated herein. To the extent that any provision of any purchase order,
invoice, or any other document, or the terms of any of MDS’S general policies,
procedures or catalogs, conflict with or materially alter any term of this
Agreement, this Agreement shall govern and control.   18.3   The rights and
obligations of the parties shall inure to the benefit of, and shall be binding
upon the parties hereto and their respective successors and assigns; provided
that neither party shall assign its rights and obligations hereunder without the
prior written consent of the other, such consent not to be unreasonably
withheld, conditioned or delayed. Notwithstanding the foregoing, nothing in this
Agreement shall or is intended to limit the ability of DVA to assign its rights
or delegate its responsibilities, liabilities and obligations under this
Agreement, in whole or in part, without the consent of MDS to (a) any affiliate
of DVA, (b) any buyer of all or substantially all of the assets or equity
interests of DVA, or (c) any lenders of DVA as collateral for borrowings. The
parties acknowledge and agree that (i) if MDS assigns any of its
responsibilities, liabilities and obligations hereunder to any party that is a
competitor of DVA; or (ii) if MDS engages in any transaction or series of
transactions not in the ordinary course of business with any party that is a
competitor of DVA (X) in which the persons, who are the stockholders of MDS
immediately prior to the consummation of such transaction, possess immediately
after the consummation of such transaction less than 50% of the voting power of
MDS or, if MDS does not survive such transaction as the surviving entity, or
(Y) involving any

13



--------------------------------------------------------------------------------



 



    sale or transfer of all or substantially all of the assets of MDS, then MDS
shall notify DVA of same within seven (7) days following consummation of such
transaction, and DVA shall have the right to terminate this Agreement at any
time immediately upon delivery of written notice to MDS.

18.4   This Agreement shall be governed by and construed according to the laws
of the State of Delaware without reference to conflicts of law principles. Each
party agrees to submit to the jurisdiction of the courts of the State of
Delaware for the purpose of resolving any dispute hereunder. If particular
portions of this Agreement are ruled unenforceable, such portions shall be
deemed modified to the extent necessary to render such portions enforceable and
to preserve to the fullest extent permissible the intent and agreement of the
parties herein set forth.   18.5   Any notice required to be given under this
Agreement shall be in writing and deemed to have been given (a) one day
following the sending of a facsimile if the sender on the same day sends a
confirming copy of such notice by a nationally recognized overnight delivery
service (charges prepaid) with instructions for overnight delivery, or (b) five
days after the date of mailing if mailed by first class mail, registered or
certified mail with return receipt requested (postage prepaid), or (c) one day
following traceable delivery to a nationally recognized overnight delivery
service (with charges prepaid) with instructions for overnight delivery, in each
case addressed to the appropriate party at the following addresses:

         
 
  (i)    to MDS:   Medisystems Corporation
439 South Union St., 5th Floor
Lawrence, MA 01843
Attn: SVP Commercial Operations
Phone: (978) 687-4714
Fax: (978) 687-4814
 
       
 
  With a copy to:   439 South Union St., 5th Floor
Lawrence, MA 01843
Attn: General Counsel
Phone: (978) 687-4725
Fax: (978) 687-4825
 
       
 
  (ii)   to DVA:   DaVita Inc.
15253 Bake Parkway
Irvine, CA 92618
Attn: Vice President, Purchasing
Phone: (949) 930-4401
Fax: (949) 930-6958
 
       
 
  With a copy to:   601 Hawaii Street
El Segundo, CA 90245
Attn: General Counsel
Phone: (800) 310-4872
Fax: (310) 536-2679

14



--------------------------------------------------------------------------------



 



         
 
  As to NxStage:   NxStage Medical, Inc.
439 South Union St., 5th Floor
Lawrence, MA 01843
Attn: Senior Vice President, Commercial Operations
Phone: 978-687-4714
Fax: 978-687-4805
 
       
 
  With a copy to:   439 South Union St., 5th Floor
Lawrence, MA 01843
Attn: General Counsel
Phone: 978-687-4725
Fax: 978-687-4805

The above address and facsimile number may be changed by written notice to the
other party, provided that no notice of a change of address or facsimile number
will be effective until actual receipt of such notice.

18.6   This Agreement may be executed in counterparts both of which shall be
deemed to be originals. This Agreement shall become binding when one or more
counterparts taken together shall have been executed and delivered by the
parties. It shall not be necessary in making proof of this Agreement or any
counterpart hereof to produce or account for any of the other counterparts. The
parties hereto agree that facsimile transmission or PDF of original signatures
shall constitute and be accepted as original signatures.   18.7   If any term or
other provision of this Agreement is invalid, illegal or incapable of being
enforced by any rule of law or public policy, all other conditions and
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner adverse to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the end that the transactions contemplated
hereby are fulfilled to the greatest extent possible.   18.8   No consent or
waiver, express or implied, by a party to or for any breach or default by any
other party in the performance by such party of its obligations under this
Agreement shall be deemed or construed to be a consent or waiver to or of any
breach or default in the performance by such party of the same or any other
obligations of such party hereunder. Failure on the part of a party to complain
of any act or failure to act of any other party or to declare any other party in
default, irrespective of how long such failure continues, shall not constitute a
waiver by such party of such default, irrespective of how long such failure
continues, and shall not constitute a waiver by such party of such default or
its rights under this Agreement. The giving of consent by a party in any one
instance shall not limit or waive the necessity to obtain such party’s consent
in any future instance.



15



--------------------------------------------------------------------------------



 



18.9   Neither party is in any way the legal representative or agent of the
other nor authorized or empowered to assume any obligation of any kind, implied
or expressed, on behalf of the other party, without the express written consent
of the other. This Agreement shall not constitute, create or in any way be
interpreted as a joint venture or partnership of any kind.   18.10   Each party
to this Agreement (a) has participated in the preparation of this Agreement; (b)
has read and understands this Agreement; and (c) has been represented by counsel
of its own choice in the negotiation and preparation of this Agreement. Each
party represents that this Agreement is executed voluntarily and should not be
construed against any party hereto solely because it drafted all or a portion
hereof.   18.11   All section headings contained in this Agreement are for
convenience of reference only, do not form a part of this Agreement and shall
not affect in any way the meaning or interpretation of this Agreement. Words
used herein, regardless of the number and gender specifically used, shall be
deemed and construed to include any other number, singular or plural, and any
other gender, masculine, feminine, or neuter as the context requires.   18.12  
The language used in this Agreement shall be deemed to be the language chosen by
the parties hereto to express their mutual intent and agreement, and no rule of
strict construction shall be applied against any party.   18.13   The remedies
provided to the parties by this Agreement are not exclusive or exhaustive, but
cumulative and in addition to any other remedies the parties may have, at law or
in equity.   18.14   Any discounts, rebates, incentives, or other reductions in
price issued by MDS to DVA under this Agreement may constitute a discount within
the meaning of 42 U.S.C. Section 1320a-7b (b)(3)(A). DVA may have an obligation
to properly disclose and appropriately reflect such discount to any state or
federal program that provides cost or charge based reimbursement to DVA for the
items to which the discount applies. In order to assist DVA’s compliance with
any such obligations, MDS, or DVA’s MDS CONTRACT DISTRIBUTOR, shall fully and
accurately report all discounts on the invoices or statements submitted to DVA;
or where the value of a discount is not known at the time of sale, MDS, or DVA’s
MDS CONTRACT DISTRIBUTOR, shall fully and accurately report the existence of the
discount program on the invoices or statements submitted to DVA and when the
value of the discount becomes known, provide DVA with documentation of the
calculation of the discount identifying the specific goods or services purchased
to which the discount will be applied. At DVA’s reasonable request, MDS shall
use commercially reasonable efforts to provide to DVA any other information DVA
may request that is necessary for DVA to obtain in order to comply with any such
obligations.   18.15   To the extent required by §1861(v)(l)(I) of the Social
Security Act, as amended, the parties will allow the U.S. Department of Health
and Human Services, the U.S. Comptroller General and their duly authorized
representatives, access to this Agreement

16



--------------------------------------------------------------------------------



 



    and records necessary to verify the nature and extent of costs incurred
pursuant to it during the Term and for four years following the last date NEEDLE
PRODUCTS are furnished under it. If MDS carries out the duties of this Agreement
through a subcontract worth $10,000 or more over a twelve (12) month period with
a related organization, the subcontract shall also contain an access clause to
permit access by the U.S. Department of Health and Human Services, the U.S.
Comptroller General, and their duly authorized representatives to the related
organization’s books and records. Nothing in this paragraph is intended to waive
any right either party may have under applicable law or regulations to retain in
confidence information included in records so requested.

17



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first above written.

     
MEDISYSTEMS CORPORATION
  DAVITA INC.
 
   
By /s/ Jeffrey H. Burbank
  By: /s/ T. Lindsay
 
   
Name: Jeffrey H. Burbank
  Name: T. Lindsay
 
   
Title: President & CEO
  Title: VP
 
   
Date: 1/6/08
  Date: 1/4/08
 
   
NxSTAGE MEDICAL, INC. (Solely for purposes of agreeing to be bound by
Section 11.1)
   
 
   
By /s/ Jeffrey H. Burbank
   
 
   
Name: Jeffrey H. Burbank
   
 
   
Title: President & CEO
   
 
   
Date: 1/6/08
   

18



--------------------------------------------------------------------------------



 



Schedule A
NEEDLE PRODUCTS
NEEDLE PRODUCTS

(1)   AVF Needle Set Codes:

  a)   MDS Code D9-20XXMG (w/ MasterGuard®), TWINPACK+™,     b)   MDS Code
S9-70XXMG (w/ MasterGuard®), Single Pack,     c)   MDS Code S9-743XMG (w/
MasterGuard®), Single Pack

(Collectively, “AVF NEEDLE PRODUCTS”)

(2)   Buttonhole Needle Set Codes:

  a)   MDS Code BH-700x-BH-701x, Single Pack,     b)   MDS Code BH-2xxx,
TWINPACK+ **,     c)   MDS Code BH-TBD (12” TWINPACK + SteriPick)**     d)   MDS
Code BH-703x,     e)   MDS Code BH-76xx,     f)   MDS Code V9-92xxD, G

(Collectively, “BUTTONHOLE NEEDLE PRODUCTS”)

(3)   MEDIC plastic antistick needle/connector Codes:

  a)   MDS Code M8-5005     b)   MDS Code M8-5007

(Collectively “MEDIC NEEDLE PRODUCTS”, and together with the AVF NEEDLE
PRODUCTS, AND BUTTONHOLE NEEDLE PRODUCTS, “NEEDLE PRODUCTS”)
**Anticipated, availability expected in April 2008

19



--------------------------------------------------------------------------------



 



Schedule B
EFFECTIVE PRICES
(F.O.B. CONTRACT DISTRIBUTOR warehouse prices net of all rebates)
[**]% volume commitment, pricing is per each*

             
Code
 
AVF Needles
    5 Year
 
(Pricing in U.S. dollars)    
D9-20XXMG
(w/MasterGuard, TWINPACK+)
    [**]    
S9-70XXMG
(w/MasterGuard, Single Pack)
    [**]    
S9-743XMG
(w/MasterGuard, Single Pack)
    [**]    
ButtonHole Needles
 
         
BH-700x, BH-701x (Single Pack)
 
    [**]    
BH-2xxx (TWINPACK+)**
 
    [**]    
BH-TBD (12” TWINPACK+ with SteriPick)**
 
    [**]    
BH-703x
 
    [**]    
BH-76xx
 
    [**]    
V9-92xxD, G
 
    [**]    
Medic Needles
 
         
M8-5005
M8-5007
    [**] units/calendar year: [**]

[**] units/calendar year: [**]

Over [**]/calendar year: [**]    

*Pricing [**]
**Anticipated availability expected in April 2008

20



--------------------------------------------------------------------------------



 



Schedule C
AUTHORIZED MDS CONTRACT DISTRIBUTORS
[**]

21



--------------------------------------------------------------------------------



 



Schedule D
SCHEDULE OF SERVICES
MDS shall provide the Services to DVA, including but not limited to:
     [**]

